Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 03/13/2020 claiming priority to PCT/JP2018/014547 filed 04/05/2018, in which claims 1-10 are pending and are being examined.

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to JAPAN 2017-175700 filed on 09/13/2017. The certified copy of priority has been filed on 04/02/2020.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 06/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  “A recording medium” is not a process, machine, manufacture, or composition of matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (US 7,236,526 B1) in view of Kenrick et al. (US 20120179833 A1), hereinafter Kenrick.	
	
	Regarding claim 1, Kitamura discloses a transcoding apparatus structured to transcode one bitstream, the transcoding apparatus comprising (Abstract): a decoder structured to decode a first bitstream and output a first decoded picture (Fig. 14, element 102); and a first re-encoder structured to re-encode the first decoded picture on the basis of the first bitstream to generate a second bitstream (Fig. 14, element 106).  
	Kitamura discloses all the elements of claim 1 but Kitamura does not appear to explicitly disclose in the cited section one bitstream to a plurality of bitstreams; having a smaller bit rate than the first bitstream.
	However, Kenrick from the same or similar endeavor teaches one bitstream to a plurality of bitstreams; having a smaller bit rate than the first bitstream ([0087], Multiple bitrates output, [0098], reduction of bitrate, it is obvious to the ordinary skill in the art to select the bit rate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitamura to incorporate the teachings of Kenrick delivery of multimedia content in an efficient manner (Kenrick, [0001]). Similar reasoning of modification can be applied/extended to the other related claims.

Regarding claim 2, Kitamura in view of Kenrick discloses the transcoding apparatus according to claim 1, further comprising a second re-encoder structured to re- encode the first decoded picture on the basis of the second bitstream and output a third bitstream having a smaller bit rate than the second bitstream (Kitamura, Fig. 14, Kenrick, [0087], [0098], Fig. 5B, [0111], it is obvious to the ordinary skill in the art and a design choice, e.g., Xin et al., US 20130202028 A1, Fig. 1, [0031], Chen et al., US 20140355625 A1, Fig. 2, Lam, US 20150281746 A1, Fig. 10).  

	Regarding claim 3, Kitamura in view of Kenrick discloses the transcoding apparatus according to claim 1, wherein the decoder decodes the second bitstream and outputs a second decoded picture, and the transcoding apparatus further comprises a second re-encoder structured to re-encode the second decoded picture on the basis of the second bitstream and output a third bitstream having a smaller bit rate than the second bitstream (Kitamura, Fig. 14, Kenrick, [0087], [0098], Fig. 5B, [0111], it is obvious to the ordinary skill in the art and a design choice, e.g., Sharif-Ahmadi et al., US 2015Fig. 2, Xin et al., US 20130202028 A1, Fig. 1, [0031], Chen et al., US 20140355625 A1, Fig. 2).  

Regarding claim 4, Kitamura in view of Kenrick discloses the transcoding apparatus according to claim 2, wherein the i-th (i = 1 or 2) re-encoder includes: a stream basic information generator structured to generate i-th stream basic information including a coding block size, a prediction block size, and prediction information from the i-th bitstream; a stream basic information converter structured to convert the i-th stream basic information to (i + 1)-th stream basic information according to a ratio between a picture size of the i-th bitstream and a picture size of the (i + 1)-th bitstream; and an encoder structured to encode the i-th decoded picture using the (i + 1)-th stream basic information to generate a (i + 1)-th bitstream (Kitamura, Fig. 14, Kenrick, [0087], [0095], [0098], [0101], [0111], Fig. 5B, encoder assistant information (EAI), “stream basic information”, it is obvious to the ordinary skill in the art and a design choice).  

Regarding claim 5, Kitamura in view of Kenrick discloses the transcoding apparatus according to claim 3, wherein the i-th (i = 1 or 2) re-encoder includes: a stream basic information generator structured to generate i-th stream basic information including a coding block size, a prediction block size, and prediction information from the i-th bitstream; a stream basic information converter structured to convert the i-th stream basic information to (i + 1)-th stream basic information according to a ratio between a 33 picture size of the i-th bitstream and a picture size of the (i + 1)-th bitstream; and an encoder structured to encode the (i + 1)-th decoded picture using the (i + 1)-th stream basic information to generate a (i + 1)-th bitstream (Kitamura, Fig. 14, Column 17, line 51-59, Column 26, line 9-15, Kenrick, [0087], [0095], [0098], [0101], [0111], Fig. 5B, encoder assistant information (EAI), “stream basic information”, it is obvious to the ordinary skill in the art and a design choice).  

Regarding claim 6, Kitamura in view of Kenrick discloses the transcoding apparatus according to claim 4, wherein, when a size of each coding block after block partition in the i-th stream basic information is smaller than or equal to a predetermined size, the stream basic information converter converts a plurality of coding blocks continuous, in an order of coding, with a coding block having the coding block size smaller than or equal to the predetermined size in the i-th stream basic information to one coding block in the (i + 1)-th stream basic information (Kitamura, Fig. 14, Kenrick, [0111]-[0114], [0087], [0098], Fig. 5B, [0172], it is obvious to the ordinary skill in the art and a design choice, e.g., Watanabe et al., US 20120014432 A1, [0062]-[0067]).  

	Regarding claim 7, Kitamura in view of Kenrick discloses the transcoding apparatus according to claim 4, wherein, when a combination of sizes of a plurality of prediction blocks inside a coding block of the i-th stream basic information is a combination of predetermined sizes, the stream basic information converter converts the prediction blocks inside the coding block of the i-th stream basic information to one prediction block in in the (i + 1)- th stream basic information (Kitamura, Fig. 14, Kenrick, [0111]-[0114], [0087], [0098], Fig. 5B, [0172], it is obvious to the ordinary skill in the art and a design choice, e.g., Watanabe et al., US 20120014432 A1, [0062]-[0067]).  

Regarding claim 8, Kitamura in view of Kenrick discloses the transcoding apparatus according to claim 4,34 wherein, when the number of partitioned prediction blocks inside a coding quad tree of the i-th stream basic information is larger than or equal to a predetermined number, the stream basic information converter sets a coding block of the (i + 1)-th stream basic information to an intra mode (Kitamura, Fig. 2-7,  Fig. 14, Column 39, line 33-42, Kenrick, [0111]-[0114], [0087], [0098], Fig. 5B, [0172], it is obvious to the ordinary skill in the art and a design choice, e.g., Watanabe et al., US 20120014432 A1, [0062]-[0067], Laksono et al., US 7,356,079 B2, Fig. 3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/             Primary Examiner, Art Unit 2487